Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 11, 17 and 19 have been amended. Claims 1-10 and 12-14 remain cancelled. Claims 11 and 15-20 remain pending and are ready for examination.

Response to Arguments
Applicant’s arguments, see page 2 (numbered page 6), filed July 1st, 2021, with respect to Claim 11 have been fully considered and are persuasive.  The Claim objection (informality) of Claim 11 has been withdrawn. 

Applicant’s arguments, see pages 3-15 (numbered pages 7-19), filed July 1st, 2021, with respect to Claims 11 and 15-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 Obviousness Rejection of Claims 11 and 15-20 has been withdrawn. 

Allowable Subject Matter
Claims 11 and 15-20 allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 11 and dependent claims 15-20 have been indicated as allowable due to the allowable subject matter contained in independent claim 11. Independent claim 11 .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627. The examiner can normally be reached Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/J.C.K./Examiner, Art Unit 2136                     

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136